DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4, and their dependents 5-10, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “first base plate, the two first retaining walls stand on the first base plate and are arranged along a first direction, the first lateral wall surrounds the two first retaining walls, the two first retaining walls, the first base plate, and the first lateral wall form the first accommodation space having a cross shape” is unclear as it is unclear if the first lateral wall surrounds the two first retaining walls the first base plate and the first lateral wall. For purposes of examination the examiner is interpreting the first lateral wall to be the entire outside wall extending from the base, where the lateral wall only surrounded the two first retaining walls. Claim 3 further recites “the two first bent parts of each of the first retaining walls are spaced apart from each other along a second direction perpendicular to the first direction by a third distance, the two distal ends of the two first outward extension parts of each of the two first retaining walls are spaced apart from each other along the second direction by a fourth distance that is longer than the third distance” is unclear whether the first bents parts of each first retaining wall spaced apart from each other along a second direction relates to the first bent parts on a single retaining wall or on opposite retaining walls, and it is further unclear which two distal ends of the two first outward extension parts, whether on a single retaining wall or opposite retaining walls, thus making third and fourth distance unclear. For purposes of interpretation the examiner is interpreting the first bents parts and two distal ends for this limitation to be on a single retaining wall, where both retaining walls have the same feature relating to first bend parts and two distal ends. 
Claim 3 further recites “the first lateral wall form the first accommodation space” is unclear as “form” implies that the first lateral wall is a plural entity and is unclear how there can be multiple first lateral walls. For purposes of examination the examiner is interpreting “form” to mean “forms” and that the first lateral wall is a single entity.
Claim 4 recites “second base plate, the two second retaining walls stand on the second base plate and are arranged along a first direction, the second lateral wall surrounds the two second retaining walls, the two second retaining walls, the second base plate, and the second lateral wall form the first accommodation space having a cross shape” is unclear as it is unclear if the second lateral wall surrounds the two second retaining walls the second base plate and the second lateral wall. For purposes of examination the examiner is interpreting the second lateral wall to be the entire outside wall extending from the base, where the lateral wall only surrounded the two second retaining walls. Claim 4 further recites “the two second bent parts of each of the second retaining walls are spaced apart from each other along a second direction perpendicular to the first direction by a fifth distance, the two distal ends of the two second outward extension parts of each of the two second retaining walls are spaced apart from each other along the second direction by a fourth distance that is longer than the third distance” is unclear whether the second bents parts of each second retaining wall spaced apart from each other along a second direction relates to the second bent parts on a single retaining wall or on opposite retaining walls, and it is further unclear which two distal ends of the two first outward extension parts, whether on a single retaining wall or opposite retaining walls, thus making fifth, sixth, seventh, and eighth distances unclear. For purposes of interpretation the examiner is interpreting the second bents parts and two distal ends for this limitation to be on a single retaining wall, where both retaining walls have the same feature relating to second bend parts and two distal ends. 
Claim 4 further recites “the second lateral wall form the first accommodation space” is unclear as “form” implies that the second lateral wall is a plural entity and is unclear how there can be multiple second lateral walls. For purposes of examination the examiner is interpreting “form” to mean “forms” and that the second lateral wall is a single entity.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Zeng (US20200067037).
Regarding Claim 1, Zeng discloses a battery accommodation module (battery module, [005]), configured to accommodate a plurality of batteries (battery module configured to hole at least two battery units in a stack, [006]), and the battery accommodation module comprising:
A base container, having a first accommodation space configured to accommodate one of the plurality of batteries (Fig. 2 is an explosion view of battery unit, which acts as accommodation space for one of the plurality of batteries, [0020], battery-102, base container is battery unit-10 on bottom of battery module, Fig. 1, [0058]); and
At least one add-on container, having a second accommodation space configured to accommodate another one of the plurality of batteries (Fig. 1 shows battery unit-10 stacking which shows a second accommodation space with several add-on containers, [0058]), wherein one of the at least one add-on container is detachable engaged with the base container to cover the first accommodation space (battery units are connected to each other, [0061], where the protection cases on the battery units are detachably connection, Fig. 4, [0083]).
Regarding Claim 2, Zeng discloses the limitations as set forth above. Zeng further discloses wherein the base container comprises a first base plate (support-100/200 of bottom battery unit acts first base plate, Fig. 2/Fig. 4, Fig. 1, [0059],[0063]) and at least one mount tab (first snap-fit protrusion-2008 acts as mount tab, [0083]), and the at least one mount tab is connected to an edge of the first base plate (first snap-fit protrusion-2008 is connected to an edge of the first base plate, Fig. 4) and is configured to be mounted on a casing of an electronic device (first snap-fit protrusion-2008 is on battery unit casing, Fig. 4).
Allowable Subject Matter
Claim 3 and its dependents, 4-10, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 1 claims a battery accommodation module for a plurality of batteries where several accommodation spaces for said batteries can be stacked on top of each other in detachably secured configuration. Claim 3 further limits claim 1 by claiming two retaining walls placed between a lateral wall the extends from the edges of the base, where each retaining wall comprises a central part, and two bent parts located at opposite ends from each other on the same retaining wall, wherein the bent parts contain outward extension parts, that are spaced apart from each other on opposite ends of the same retaining wall. Claim 3 further limits the outward extension parts by claiming each has a distal end that is connected to the lateral wall, and that they are spaced apart by a first direction by a first distance, and a second distance in a perpendicular to the first direction second distance. 
Zeng discloses a battery accommodation module for a plurality of batteries where several accommodation spaces for said batteries can be stacked on top of each other in detachably secured configuration ([006]). Zeng further discloses a lateral wall that extends from the base container first base plate, that surround an inner cavity of a single battery accommodation unit (Fig. 2 is an explosion view of battery unit, which acts as accommodation space for one of the plurality of batteries, [0020], battery-102, base container is battery unit-10 on bottom of battery module, Fig. 1, [0058]). Zeng does not offer retaining walls surrounded by a lateral wall. Iida (US20160093933) discloses retaining walls that are surrounded by a lateral wall (Fig. 1, partitions-10 act as retaining members, front wall-6 and side walls-8 act as lateral wall), where the retaining wall has a protruding portion ([0042]). Iida does not offer a central part with two bent parts on opposite ends that have outward extension parts, as Iida only offers a retaining wall with protrusions over the entirety of the retaining member. The combination of Zeng in view of Iida would not offer the instant retaining member’s bent part’s outward protrusion, in relation to the central part of the overall retaining member, in combination with a lateral wall surrounding the two retaining members, and therefore claim 3 is distinct from the prior art. Claim 3 and its dependents 4-10 are allowable. 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKITH R SRIPATHI whose telephone number is (571)272-2370. The examiner can normally be reached Monday - Friday: 7:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANKITH R SRIPATHI/               Examiner, Art Unit 1728              

/MATTHEW T MARTIN/               Supervisory Patent Examiner, Art Unit 1728